TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 8, 2019



                                     NO. 03-18-00058-CR


                                    Dedric Dixon, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that appellant pled “TRUE” to

the first enhancement paragraph of the indictment and that the “Statute for Offense” is

“19.02(b)(3) Penal Code.”     The judgment, as modified, is affirmed.      Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.